          CASE 0:19-cv-03134-ECT-LIB Doc. 42 Filed 05/13/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA

                                 *********************


Jimmy Morton,                                                Civil No. 19-3134 (ECT/LIB)

       Plaintiff,
                                                          SECOND AMEMDED
v.                                                    PRETRIAL SCHEDULING ORDER

Park Christian School, et al.,

       Defendants.

                                 *********************

       Upon consideration of the stipulation of the parties, (Docket No. 40), as slightly modified

by the Court pursuant to its inherent authority to manage pending litigation, and in accordance

with the provisions of Rule 16, Federal Rules of Civil Procedure, and the Local Rules of this Court,

to administer the course of this litigation in a manner which promotes the interests of justice,

economy and judicial efficiency, the following Second Amended Pretrial Schedule will govern

these proceedings. The Schedule may not be modified further except upon formal Motion

heard in open court and a showing of exceptional circumstance.

       Counsel shall also comply with the Electronic Case Filing Procedures For the District

of Minnesota, pursuant to Order Adopting Electronic Case Filing, dated May 13, 2004.

       THEREFORE, It is –

       ORDERED:

                                                 I.

       That all pre-discovery disclosures required by Rule 26(a)(1) shall be completed on or

before April 30, 2020. The period during which the parties must conduct all discovery (whether
          CASE 0:19-cv-03134-ECT-LIB Doc. 42 Filed 05/13/21 Page 2 of 5




fact or expert) shall terminate on September 30, 2021. 1 Disputes with regard to pre-discovery

disclosures or discovery shall be called immediately to the Court’s attention by the making of an

appropriate Motion, and shall not be relied upon by any party as a justification for not adhering to

this Pretrial Scheduling Order. No further or additional discovery shall be permitted after the

above date except upon motion and by leave of the Court for good cause shown, and any

independent Stipulations or agreements between counsel which contravene the provisions of this

Order will not be recognized. However, upon agreement of counsel, or with leave of the Court,

depositions in lieu of in-Court testimony may be taken after the close of discovery.

                                                II.

       That all Motions which seek to amend the pleadings or add parties must be filed and the

Hearing thereon completed on or before June 24, 2020. 2

                                                III.

       That all other nondispositive Motions shall be filed and the Hearing thereon completed

prior to October 31, 2021, by calling Jennifer Beck at 218-529-3520, Courtroom Deputy for

Magistrate Judge Leo I. Brisbois. All nondispositive Motions shall be scheduled, filed and served

in compliance with Local Rule 7.1(a) and (b) of the Electronic Case Filing Procedures For The

District of Minnesota. No discovery Motion shall be heard unless the moving party complies with

the requirements of Local Rule 37.1.




1
       See Local Rule 16.2(d)(3) of the United States District Court For The District of Minnesota
Local Rules.
2
       This deadline does not apply to motions to amend pleadings to assert a claim for punitive
damages. Motions which seek to assert claims for punitive damages must be filed and the Hearing
thereon completed prior to the discovery deadline in Paragraph I.
                                                2
          CASE 0:19-cv-03134-ECT-LIB Doc. 42 Filed 05/13/21 Page 3 of 5




                                                IV.

       A Settlement Conference pursuant to Local Rule 16.5(b) in the above-entitled matter will

be set before Magistrate Judge Leo I. Brisbois, for some time in November or December 2021

at 10:00 a.m. in Courtroom No. 2, Edward J. Devitt Federal Building and U.S. Courthouse,

118 South Mill Street, Fergus Falls, Minnesota. A separate Notice of this Settlement Conference

shall be issued outlining the parties’ obligations for preparation and for appearance of the

Conference.

                                                 V.

       That no more than 25 Interrogatories (counted in accordance with Rule 33(a), Federal

Rules of Civil Procedure), 50 Requests for Production (pursuant to Rule 34), and 50 Requests for

Admissions (pursuant to Rule 36), shall be served by any party on any other party.



                                                VI.

       That no more than 15 depositions (excluding expert depositions) shall be taken by any side

without prior Order of the Court.

                                                VII.

       That within the foregoing period allotted for discovery, but no later than the dates set forth

below, the parties shall retain and disclose to opposing counsel all persons they intend to call as

expert witnesses at trial. 3 Each party’s disclosure shall identify each expert and state the subject

matter on which the expert is expected to testify. The disclosure shall be accompanied by a written




3
       This includes any witnesses who were retained for purposes of conducting an examination
pursuant to Rule 35.
                                              3
          CASE 0:19-cv-03134-ECT-LIB Doc. 42 Filed 05/13/21 Page 4 of 5




report prepared and signed by the expert witness. 4 As required by Rule 26(a)(2)(B), Federal Rules

of Civil Procedure, the report shall contain:

               a.      The qualifications of the witness, including a list of all
                       publications authored by the witness within the preceding 10
                       years;

               b.      The compensation to be paid for the study and testimony;

               c.      A listing of any other cases in which the witness has testified
                       as an expert at trial or by deposition within the preceding
                       four years;

               d.      A complete statement of all opinions to be expressed and the
                       basis and reasons therefor;

               e.      The data or other information considered by the witness in
                       forming the opinions; and

               f.      Any exhibits to be used as a summary of or support for the
                       opinions.

       The Plaintiff’s and the Defendants’ initial disclosures have been made.             Rebuttal

disclosures, if any, must be made on or before June 17, 2021.

                                                VIII.

       The parties do contemplate taking expert depositions. No more than one deposition of

each disclosed expert may be taken without prior Order of the Court.

                                                IX.

       That each party shall fully supplement all discovery responses according to Rule 26(e),

Federal Rules of Civil Procedure. Any evidence responsive to a discovery request which has not

been disclosed on or before the discovery cutoff or other dates established herein, except for good

cause shown, shall be excluded from evidence at trial.



4
       If no written report is required by Rule 26(a)(2)(B), the disclosures shall still comply with
Rule 26(a)(2)(C).
                                                 4
          CASE 0:19-cv-03134-ECT-LIB Doc. 42 Filed 05/13/21 Page 5 of 5




                                               X.

       All dispositive motions must be filed and served by the moving party on or before

November 30, 2021. Counsel for the moving party should schedule the hearing shortly before

filing their motion papers by calling Rachael Morton, Courtroom Deputy for Judge Eric Tostrud,

at 651-848-1190. The parties must comply with Local Rule 7.1 and the Electronic Case Filing

Procedures Guide, Civil Cases.

       When scheduling a summary judgment hearing, the parties must notify the Court whether

there will be cross-motions for summary judgment so that the Court may enter an appropriate

briefing order. The parties should confer about the possibility of cross-motions before contacting

chambers to schedule a summary judgment hearing.

       Two (2) courtesy copies of all memoranda and one (1) courtesy copy of all supporting

documents should be delivered to Judge Tostrud’s chambers no later than the next business day

after documents are filed on ECF. Judge Tostrud prefers that the courtesy copies be three-hole

punched; unstapled; printed double-sided, if feasible; and, if voluminous, appropriately tabbed.

                                               XI.

       That this case shall be ready for Trial on March 31, 2022 5, or 30 days after the Court

renders its Order on any dispositive motion (whichever is later), at which time the case will be

placed on the Court’s JURY trial calendar. That the anticipated length of Trial 5 days.

                                                     BY THE COURT:


DATED: May 13, 2021                                  s/Leo I. Brisbois
                                                     Leo I. Brisbois
                                                     U.S. MAGISTRATE JUDGE

5
        THIS DATE IS NOT A TRIAL SETTING DATE. The parties will be notified by the
Calendar Clerk of the assigned Judge to a case by way of a Notice of Trial as to when this case
will be placed on the Trial Calendar. The above date is merely a notice to all parties to consider
the case ready for trial as of this date. DO NOT PREPARE FOR TRIAL UNTIL NOTIFIED.
                                                5
